Exhibit 10.1

 

FIRST OMNIBUS AMENDMENT+

July 26, 2016

This FIRST OMNIBUS AMENDMENT, dated as of the date hereof (this “Amendment”) is
by and among Enova International Inc., Enova Finance 5, LLC, NetCredit Loan
Services, LLC (f/k/a Enova Lending Services, LLC), EFR 2016-1, LLC (the
“Issuer”), Bankers Trust Company, in its capacity as indenture trustee and
securities intermediary (the “Indenture Trustee”), First Associates Loan
Servicing LLC (“First Associates”), Jefferies Funding LLC, WF 18, LLC and
Drawbridge Special Opportunities Fund LP.  Whenever used in this Amendment and
unless the context requires a different meaning, capitalized terms used herein
and not otherwise expressly defined herein shall have the meanings assigned to
such terms in Part I of Appendix A to the Indenture dated as of January 15, 2016
by and between the Issuer and the Indenture Trustee.

WHEREAS, the Issuer, the Master Servicer, the Administrative Agent, each Initial
Term Note Holder and each Variable Funding Note Noteholder desire to amend the
Note Purchase Agreement;

WHEREAS, the Issuer and the Indenture Trustee desire to amend the Indenture;

WHEREAS, the Master Servicer, the Asset Servicers, the Custodian, the Issuer,
the Indenture Trustee, the Transferor and the Verification Agent desire to amend
the Servicing Agreement; and

WHEREAS, the Seller and the Purchaser desire to amend the Receivables Purchase
Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Amendments to Note Purchase Agreement.  

 

i.

Clause (d) of Section 2.04 of the Note Purchase Agreement is hereby amended and
restated as follows:

“(d)Each Variable Funding Note Noteholder shall fund the percentage of the
Requested Advance (its “Ratable Portion”) determined by dividing (i) the amount
of such Variable Funding Note Noteholder’s Funding Commitment by (ii) the
aggregate Funding Commitments of all Variable Funding Note Noteholders.  Subject
to satisfaction of the Advance Conditions, each Variable Funding Note Noteholder
shall deliver immediately available funds in an amount (an “Advance”) equal to
its Ratable Portion of the Requested Advance to the Bankers

 

+

Confidential Treatment Requested.  Confidential portions of this document have
been redacted and have been separately filed with the Securities and Exchange
Commission.

 

***

Indicates confidential material redacted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the redacted material.

--------------------------------------------------------------------------------

 

Trust account specified in a separate letter agreement by and among the parties
hereto no later than 2:00 p.m., New York City time, on the Applicable Advance
Date.  Once all funds have been deposited, then upon Banker’s Trust’s receipt of
notice and instruction from the Administrative Agent (which for the avoidance of
doubt can be in the form of electronic correspondence) no later than 3:00 p.m.
New York City time, Bankers Trust shall deliver the funds deposited into such
account to an account specified by the Issuer (the information for which shall
be provided to Bankers Trust by the Administrative Agent as part of the
aforementioned notice and instruction); provided, however, that if all Variable
Funding Note Noteholders do not deposit their Ratable Portion of the Requested
Advance to the Bankers Trust account by 2:00 p.m. New York City time, on the
applicable Advance Date, then all funds on deposit in such account shall be
returned to the respective parties who made such deposits; provided, further,
that any Variable Funding Note Noteholder who made a deposit of its Ratable
Portion of the Requested Advance to the Bankers Trust account by 2:00 p.m. New
York City time on such Advance Date shall not be deemed to be a Defaulting
Variable Funding Note Noteholder if funds are subsequently returned to such
Variable Funding Note Noteholder pursuant to the first proviso of this Section
2.04(d); provided further that if the Administrative Agent does not provide to
Bankers Trust notice and instruction for delivery of the funds deposited in such
account to an account specified by the Issuer by 3:00 p.m., New York City time,
then Bankers Trust shall not be required to deliver such funds into the account
specified by the Issuer until the next Business Day.

 

ii.

Section 2.08 of the Note Purchase Agreement is hereby amended and restated as
follows:

“Section 2.08Unused Fee.On each Payment Date from the Initial Payment Date until
the Funding Period Termination Date, the Issuer shall pay to the Variable
Funding Note Noteholders a fee (the “Unused Fee”) equal to the product of: (a)
the excess of (i) the lesser of (A) an amount equal to the Maximum Principal
Amount, minus the sum of (x) the aggregate Outstanding Principal Amount of all
Outstanding Term Notes and (y) the Average Variable Funding Note Balance, and
(B) $20,000,000, over (ii) the Average Variable Funding Note Balance; (b) a per
annum rate of ***%; and (c) a fraction, the numerator of which is the actual
number of days in the related Interest Period and the denominator of which is
360, payable in arrears on each Payment Date.”

 

iii.

Section 2.11(a) of the Note Purchase Agreement is hereby amended by adding the
following clause at the end:

“(iv) for purposes of the making and funding of a Requested Advance, the Ratable
Portion to be funded by each non-Defaulting Variable Funding Note Noteholder
shall be determined without reference to the Funding Commitment of the
Defaulting Variable Funding Note Noteholder, and the Maximum Advance Amount
shall be reduced as appropriate to reflect the impact of the Defaulting Variable
Funding Note Noteholder.”

2

 

--------------------------------------------------------------------------------

 

2.Amendment to Indenture, Part I of Appendix A.

 

i.

The definition of “ACH Sweep Account” is hereby added in the correct
alphabetical order as follows:

““ACH Sweep Account” shall mean an account to be established prior to the
Cut-Over Date at U.S. Bank National Association, bearing the account number set
forth in that certain side letter dated as of July 26, 2016, by and among the
Master Servicer, the Issuer, the Administrative Agent, each Variable Funding
Note Noteholder and Bankers Trust, which is held by the Indenture Trustee on
behalf of the Noteholders, which is subject to the ACH Sweep Blocked Account
Control Agreement, and for which an Obligor shall remit all ACH payments, if
applicable, under its applicable Contract.”

 

ii.

The definition of “ACH Sweep Blocked Account Control Agreement” is hereby added
in the correct alphabetical order as follows:

““ACH Sweep Blocked Account Control Agreement” shall mean the  Blocked Account
Control Agreement, dated as of a date prior to the Cut-Over Date, by and among
Enova, the Indenture Trustee and U.S. Bank National Association, as the
depositary bank.”

 

iii.

The definition of “Collection Period” is hereby amended and restated as follows:

““Collection Period” shall mean, with respect to each Payment Date, the period
from and including the first day of the calendar month immediately preceding
such Payment Date to and including the last day of such calendar month;
provided, however, that the initial Collection Period for the Initial Term Note
Investment Pool shall be from the Closing Date to and including the last day of
the calendar month preceding the month in which the Initial Payment Date
occurs.”

 

iv.

The definition of “Collection Receipt Account” is hereby amended and restated as
follows:

““Collection Receipt Accounts” shall mean the accounts (1) bearing account
number ***, held by the Account Holder on behalf of the Master Servicer, and (2)
bearing account number ***, held by the Account Holder on behalf of the Master
Servicer, which are subject to the Blocked Account Control Agreement, and for
which an Obligor may remit (i) prior to the Cut-Over Date all payments under its
applicable Contract, and (ii) on and after the Cut-Over Date all payments under
its applicable Contract other than ACH payments, which shall be remitted to the
ACH Sweep Account.”

 

v.

The definition of “Credit Counseling Receivable” is hereby added in the correct
alphabetical order as follows:

““Credit Counseling Receivable” shall have the meaning specified in Section
2.02(d)(ix) of the Servicing Agreement.”

3

 

--------------------------------------------------------------------------------

 

 

vi.

The definition of “Cut-Over Date” is hereby added in the correct alphabetical
order as follows:

““Cut-Over Date” shall have the meaning specified in Section 2.02(a)(i) of the
Servicing Agreement.”

 

vii.

The definition of “Daily Data File” is hereby added in the correct alphabetical
order as follows:

““Daily Data File” shall mean the daily data file delivered to the Backup
Servicer pursuant to Section 2.06 of the Servicing Agreement, substantially in
the form set forth in Exhibit A to that First Omnibus Amendment, dated as of
July 26, 2016, by and among Enova International Inc., Enova Finance 5, LLC,
NetCredit Loan Services, LLC (f/k/a Enova Lending Services, LLC), EFR 2016-1,
LLC, Bankers Trust Company, First Associates Loan Servicing LLC, Jefferies
Funding LLC, WF 18, LLC and Drawbridge Special Opportunities Fund LP.

 

viii.

The definition of “Daily Remittance Report” is hereby added in the correct
alphabetical order as follows:

““Daily Remittance Report” shall mean a report of the Master Servicer, in a form
approved by the Majority Holders, that, with respect to each Collection Receipt
Account and the ACH Sweep Account, shall be delivered on each Business Day on
and after the Cut-Over Date and that shall (i) specify the amount of Collections
received in each Collection Receipt Account and ACH Sweep Account, as
applicable, on the receipt date specified in such report, (ii) specify the
amount of Collections transferred from each Collection Receipt Account and the
ACH Sweep Account, as applicable, to the Collection Account on the Business Day
on which such report is delivered and (iii) reconcile any difference between the
amount described in the preceding clauses (i) and (ii).

 

ix.

The definition of “Due Date Adjustment” is hereby added in the correct
alphabetical order as follows:

““Due Date Adjustment” shall mean, with respect to a Serviced Receivable and a
related Obligor, the reset of an Obligor Due Date, so long as the reset Obligor
Due Date is after the corresponding original due date and not later than the
next scheduled Obligor Due Date specified in the related Serviced Receivable.”

 

x.

The definition of “Eligible Refinancing Receivable” is hereby amended and
restated as follows:

““Eligible Refinancing Receivable” shall mean a Receivable that (i) was
originated or acquired in connection with a Refinancing as to which the
refinanced Serviced Receivable’s status was current with no amount past due as
of the date of such Refinancing and (ii) was transferred to the Issuer prior to
June 28, 2016.”

4

 

--------------------------------------------------------------------------------

 

 

xi.

The definition of “Interest Period” is hereby amended and restated as follows:

““Interest Period” shall mean, (a) with respect to each Term Note and any
Payment Date, the period from and including the Payment Date immediately
preceding such Payment Date (or in the case of the Initial Payment Date for the
Initial Term Note, from and including the Closing Date and in the case of the
Initial Payment Date for a Term Note A or Term Note B from and including the
applicable Conversion Date) to but excluding such Payment Date, and (b) with
respect to a Variable Funding Note and any Payment Date, (i) the period from and
including the first day of the calendar month (or in the case of the Initial
Payment Date from and including the Closing Date) in which the Variable Funding
Note Investment Pool for such Variable Funding Note was created or (ii)(A) if
the last Business Day of the calendar month immediately preceding the calendar
month in which the Variable Funding Note Investment Pool for such Variable
Funding Note was created is a Conversion Date or (B) if the first Business Day
of the calendar month in which the Variable Funding Note Investment Pool for
such Variable Funding Note was created is a Conversion Date, then the period
from and including such Conversion Date, to but excluding the related Conversion
Date immediately preceding such Payment Date.”

 

xii.

The definition of “Investment Pool Cumulative Net Loss Trigger” is hereby
amended and restated as follows:

““Investment Pool Cumulative Net Loss Trigger” shall occur with respect to a
Collection Period and a Term Note Investment Pool in the event that the
Investment Pool Cumulative Net Loss Ratio for such Term Note Investment Pool on
the last day of the Collection Period set forth below is greater than the
corresponding Trigger Level set forth below; provided, however, that Collection
Period 1 for the Term Note Investment Pool for which the Conversion Date was May
31, 2016 (i.e., Term Note A4 (CUSIP 26845H9) and Term Note B4 (CUSIP 26845H
AJ5)) shall be the month of May, 2016, and the subsequent Collection Periods for
such Term Note Investment Pool shall follow sequentially:  

Collection Period of Term Note Investment Pool

Trigger Level for Initial Term Note Investment Pool Cumulative Net Loss Ratio

Trigger Level for Term Note A Investment Pool Cumulative Net Loss Ratio

Trigger Level for Term Note B Investment Pool Cumulative Net Loss Ratio

1

***%

***%

***%

2

***%

***%

***%

3

***%

***%

***%

4

***%

***%

***%

5

***%

***%

***%

5

 

--------------------------------------------------------------------------------

 

6

***%

***%

***%

7

***%

***%

***%

8

***%

***%

***%

9

***%

***%

***%

10

***%

***%

***%

11

***%

***%

***%

12

***%

***%

***%

13

***%

***%

***%

14

***%

***%

***%

15

***%

***%

***%

16

***%

***%

***%

17

***%

***%

***%

18

***%

***%

***%

19

***%

***%

***%

20

***%

***%

***%

21

***%

***%

***%

22

***%

***%

***%

23

***%

***%

***%

24

***%

***%

***%

25

***%

***%

***%

26

***%

***%

***%

27

***%

***%

***%

28

***%

***%

***%

29

***%

***%

***%

6

 

--------------------------------------------------------------------------------

 

30

***%

***%

***%

31

***%

***%

***%

32

***%

***%

***%

33

***%

***%

***%

34

***%

***%

***%

35

***%

***%

***%

36

***%

***%

***%

37

***%

***%

***%

38

***%

***%

***%

39

***%

***%

***%

40

***%

***%

***%

41

***%

***%

***%

42

***%

***%

***%

43

***%

***%

***%

44

***%

***%

***%

45

***%

***%

***%

 

 

xiii.

The definition of “Payment Deferral” is hereby amended and restated as follows:

““Payment Deferral” shall mean, with respect to a Serviced Receivable and a
related Obligor, the deferral of a scheduled installment payment from such
Obligor’s next Obligor Due Date to a new Obligor Due Date, which follows the
Obligor Due Date that theretofore had been the final scheduled maturity date of
such Serviced Receivable.”

 

xiv.

The definition of “Variable Funding Note Payment Amount” is hereby amended and
restated as follows:  

““Variable Funding Note Payment Amount” shall mean, with respect to each Payment
Date, an amount equal to the sum of (i) the Variable Funding Note Monthly
Interest, (ii) the Unused Fee (which amount shall be allocable to the related
Variable Funding Note

7

 

--------------------------------------------------------------------------------

 

Investment Pool for which such Payment Date is its Initial Payment Date
(occurring approximately 45 days after the related Conversion Date)) and (iii)
any Increased Costs Amounts (which amount shall be allocable to the related Term
Note Investment Pool for which such Payment Date is its Initial Payment Date
(occurring approximately 45 days after the related Conversion Date)).”

 

xv.

The definition of “Waiver Amount” is hereby added in the correct alphabetical
order as follows:

““Waiver Amount” shall mean, with respect to any Collection Period, the
aggregate amount of all Waiver Credits granted in respect of Eligible
Receivables in all Investment Pools during such Collection Period, net of all
returns of Waiver Credits previously granted in respect of Eligible Receivables
that have been received in such Collection Period.”

 

xvi.

The definition of “Waiver Credit” is hereby added in the correct alphabetical
order as follows:

““Waiver Credit” shall mean, with respect to an Eligible Receivable, a one-time
credit granted to the Obligor in order to re-establish goodwill due to an
unsatisfactory customer service experience or to make a similar minor adjustment
to an Eligible Receivable in respect of other administrative or timing factors,
such credit to be granted to the Obligor in accordance with the Servicing
Standard and the Servicing Policy.”  

3.Amendments to Servicing Agreement.

 

i.

Section 2.02(a) of the Servicing Agreement is hereby amended and restated as
follows:

“(a) The Asset Servicers, Master Servicer and Indenture Trustee shall perform
the actions enumerated for them below:

(i) The Master Servicer shall designate in writing to each Noteholder a date
(the “Cut-Over Date”), which shall not be later than the sixtieth day following
the execution of this Amendment, by which date the Master Servicer shall have
(A) established the ACH Sweep Account, (B) caused the ACH Sweep Blocked Account
Control Agreement to be executed and delivered and (C) certified in an officer’s
certificate to the Noteholders that the Master Servicer, the Asset Servicers and
the Indenture Trustee are ready to perform the other actions which they are
required to perform hereunder on and after the Cut-Over Date.

(ii)Prior to the Cut-Over Date, each Asset Servicer shall follow the procedures
specified in this clause (ii).  Each Asset Servicer shall direct the Obligors
for the Serviced Receivables it services to make all payments with respect to
such Serviced Receivables into a Collection Receipt Account.  Each Collection
Receipt Account shall be subject to the control of the Intercreditor Agent
pursuant to the Blocked Account Control Agreement.  Within two (2) Business Days
following receipt of any Collections in respect of any of its Serviced
Receivables in a Collection Receipt Account, each Asset

8

 

--------------------------------------------------------------------------------

 

Servicer shall cause an amount equal to such Collections to be deposited into
the Collection Account maintained in the name of the Indenture Trustee. Until
such Collections are so deposited in a Collection Receipt Account or the
Collection Account, as applicable, such Asset Servicer will (A) hold such
Collections in trust, for and as the property of the Issuer for the benefit of
the Indenture Trustee (on behalf of the Noteholders) and (B) not permit any such
Collections to be held in, or transferred to, any account other than a
Collection Receipt Account or the Collection Account (or, on a trial basis to
test the efficacy of the ACH Sweep Account, to the ACH Sweep Account, so long as
any such funds transferred to the ACH Sweep Account are transferred to the
Collection Account within two Business Days of original receipt). No funds shall
be deposited into the Collection Account other than amounts representing
Collections in respect of Serviced Receivables.  

(iii)  On and after the Cut-Over Date, each Asset Servicer shall follow the
procedures specified in this clause (iii).  Each Asset Servicer shall (A) direct
ACH payments in respect of the Serviced Receivables to be made to the ACH Sweep
Account and (B) direct Obligors making all other types of payments with respect
to such Serviced Receivables (including credit card, debit card and check) to
make such payments into the Collection Receipt Accounts.  The ACH Sweep Account
shall be subject to the control of the Indenture Trustee pursuant to the ACH
Sweep Blocked Account Control Agreement and each Collection Receipt Account
shall be subject to the control of the Intercreditor Agent pursuant to the
Blocked Account Control Agreement. On each Business Day, all Collections
received in the ACH Sweep Account (net of a reserve for ACH returns) on the
preceding Business Day shall be deposited into the Collection Account maintained
in the name of the Indenture Trustee. Within two (2) Business Days following
receipt of any Collections in respect of any of its Serviced Receivables in a
Collection Receipt Account, each Asset Servicer shall cause an amount equal to
such Collections to be deposited into the Collection Account maintained in the
name of the Indenture Trustee. In connection with the remittance of Collections
from the ACH Sweep Account and each Collection Receipt Account, as applicable,
to the Collection Account the Master Servicer shall deliver to the Indenture
Trustee on the same day of transfer a Daily Remittance Report.  The Indenture
Trustee shall verify on each such Business Day that the amounts of Collections
deposited into the Collection Account on such Business Day (after adjustment for
the reserve in the ACH Sweep Account) corresponds to the amounts specified in
the applicable Daily Remittance Report.  In the event that the Indenture Trustee
determines that such amounts do not so correspond, the Indenture Trustee’s sole
responsibility shall be to notify the Master Servicer and each Noteholder of any
discrepancy.  All Collections received by the Master Servicer or any Asset
Servicer not directly deposited into the ACH Sweep Account or either Collection
Receipt Account by an Obligor shall be transferred to the Collection Account
within two Business Days of receipt. Each Asset Servicer will (A) hold
Collections in trust, for and as the property of the Issuer for the benefit of
the Indenture Trustee (on behalf of the Noteholders) and (B) not permit any
Collections to be held in, or transferred to, any account other than the ACH
Sweep Account, the Collection Receipt Accounts or the Collection Account. No
funds shall be deposited into the ACH Sweep Account or the Collection Account
other than amounts representing Collections in respect of Serviced Receivables.

9

 

--------------------------------------------------------------------------------

 

 

ii.

The preamble of Section 2.02(d) of the Servicing Agreement is hereby amended and
restated as follows:

“(d)No Asset Servicer shall effect an extension, rebate, deferral, alteration,
amendment, adjustment, extension or release of a Receivable (each, a “Receivable
Modification”), unless either (x) such Receivable Modification is as described
in any of the following categories (each, a “Permitted Modification”) and each
such Permitted Modification is effectuated in accordance with and pursuant to
the Servicing Policy or (y) the Majority Holders consent to such modification:”

 

iii.

Section 2.02(d)(iv) of the Servicing Agreement is hereby amended and restated as
follows:

“(iv)an Asset Servicer may effect a Due Date Adjustment;”

 

iv.

Section 2.02(d)(v) of the Servicing Agreement is hereby amended and restated as
follows:

“(v)an Asset Servicer may effect a Payment Deferral for a Serviced Receivable
that is not a Delinquent Receivable so long as (x) interest continues to accrue
on the amount of such Payment Deferral (subject to any maximum finance charge
specified in the related Contract) and (y) after applying such Payment Deferral,
the new final scheduled maturity date of such Serviced Receivable is not more
than *** calendar days later than its original final scheduled maturity date;”

 

v.

Section 2.02(d)(vi) of the Servicing Agreement is hereby amended and restated as
follows:

“(vi)an Asset Servicer may effect a Payment Deferral for a Serviced Receivable
that is a Delinquent Receivable so long as (x)(a) no prior Payment Deferral has
been effected within the prior *** consecutive days for Obligors on a monthly
installment payment schedule or (b) no more than one prior Payment Deferral has
been effected within the prior *** consecutive days for Obligors not on a
monthly installment payment schedule, (y) after applying such Payment Deferral,
the new final scheduled maturity date of such Serviced Receivable is not more
than *** calendar days later than its original final scheduled maturity date,
and (z) interest continues to accrue on the amount of such Payment Deferral
(subject to any maximum finance charge specified in the related Contract);”

 

vi.

Section 2.02(d) of the Servicing Agreement is hereby amended by adding the
following clauses (viii), (ix) and (x):

“(ix)  in respect of any Serviced Receivable that is not a Charged-Off
Receivable and as to which the Asset Servicer has been informed that the Obligor
is working with a credit counseling service, such Asset Servicer may implement a
proposal from such credit counseling service (with such modifications as such
Asset Servicer shall agree upon with such credit counseling service or such
Obligor) to establish an alternative payment schedule that alters the amount of
one or more installment payments, alters the interest

10

 

--------------------------------------------------------------------------------

 

rate, extends the maturity date or otherwise makes changes beyond those
contemplated by the foregoing clauses (i) and (iii) through (vi) (a Serviced
Receivable with such alterations being a “Credit Counseling Receivable”), if (x)
the Asset Servicer believes that such alternative schedule will maximize the
Collections in respect of such Serviced Receivable and (y) such Asset Servicer
enters into such Credit Counseling Receivable in accordance with the Servicing
Standard and the Servicing Policy.  Starting on the date a Serviced Receivable
becomes a Credit Counseling Receivable, it shall constitute an Ineligible
Receivable for all purposes;

(x)  subject to the limits specified in the Servicing Policy, an Asset Servicer
may apply a non-cash credit to an Obligor’s account balance in the event an
Obligor completes one or more financial literacy courses; provided, however,
that such non-cash credits shall not, in the aggregate, exceed the equivalent of
a $*** cash payment; and

(xi)  an Asset Servicer may grant a Waiver Credit, so long as such Asset
Servicer grants such Waiver Credit in accordance with the Servicing Standard and
the Servicing Policy; provided, if the aggregate Waiver Amount for a Collection
Period exceeds $10,000, the Master Servicer shall be obligated to deposit the
amount of such excess into the Collection Account not later than the Business
Day following the Reporting Date for such Collection Period, and such amount
shall be allocated to each Investment Pool in accordance with the share of the
Waiver Amount attributable to Eligible Receivables in such Investment Pool.”

 

vii.

Section 2.06 of the Servicing Agreement is hereby amended and restated as
follows:

“Section 2.06Backup Servicer.  Pursuant to the Backup Servicing Agreement, each
Asset Servicer has appointed the Backup Servicer to stand ready to assume each
such Asset Servicer’s duties and obligations hereunder in the event that such
Asset Servicer is no longer an Asset Servicer hereunder.  Each Asset Servicer
agrees to allow the Backup Servicer to conduct due diligence and complete a beta
test file conversion with respect to the Serviced Receivables.  Each Asset
Servicer further agrees to provide the Backup Servicer with (i) Daily Data
Files, (ii) monthly data files, (iii) program guidelines (including collection,
modification and settlement procedures), (iv) delinquency reporting, (v) copies
of all Obligor loan documents, (vi) copies of all ACH agreements, (vii) a
monthly summary of payment processing (including the number of ACH, credit card
and check payments), (viii) all applicable account information and any other
information reasonably requested so long as any Serviced Receivable is
outstanding, and if any of the foregoing information is amended, restated,
supplemented or otherwise modified in any way, shall ensure that the Backup
Servicer promptly receives such updated information, guideline or agreement, as
applicable.”

 

viii.

Section 8.01 of the Servicing Agreement is hereby amended by adding the
following clause (l):

“(l)the occurrence of an Event of Default under the Indenture.”

11

 

--------------------------------------------------------------------------------

 

 

ix.

Section 8.02 of the Servicing Agreement is hereby amended by adding the
following clause (k):

“(k)the occurrence of an Event of Default under the Indenture.”

4.Amendments to Receivables Purchase Agreement.  

 

i.

Appendix A of the Receivables Purchase Agreement is hereby amended by:

(i) amending and restating the lead-in sentence as follows: “A Receivable shall
constitute an “Eligible Receivable” if is satisfies each of the following
criteria as of its Eligibility Date (or other date as may be specified below):”;

(ii) amending and restating Eligibility Criterion 17 as follows: “Unless
originated by a Bank Originator, at the time of the origination of such
Receivable the Obligor is residing in ***; provided, however, that even if
originated by a Bank Originator, at the time of the origination of such
Receivable the Obligor is not residing in *** to the extent the interest rate
associated with such Receivable would be usurious;”; and  

(iii) adding the following Eligibility Criterion as item 30:  “30.On any date of
determination, the Obligor of such Receivable has paid in full a scheduled
installment payment, the funds of which have been received in the Collection
Account in the last ninety-five (95) calendar days.”

5.Reference to and Effect Upon the Transaction Documents.  Except as
specifically amended hereby, all terms, conditions, covenants, representations
and warranties contained in the Transaction Documents, and all rights of the
parties thereto and all of the obligations under the Transaction Documents,
shall remain in full force and effect.  

6.GOVERNING LAW.  THIS AMENDMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW, WITHOUT REFERENCE TO ITS CONFLICT
OF LAW PROVISIONS AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

7.Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  Signatures of the parties hereto
transmitted by facsimile or by electronic media or similar means shall be deemed
to be their original signature for all purposes.

8.Severability.  The invalidity, illegality, or unenforceability of any
provision in or obligation under this Amendment in any jurisdiction shall not
affect or impair the validity, legality, or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction.  If feasible, any such offending provision

12

 

--------------------------------------------------------------------------------

 

shall be deemed modified to be within the limits of enforceability or validity;
provided that if the offending provision cannot be so modified, it shall be
stricken and all other provisions of this Amendment in all other respects shall
remain valid and enforceable.

9.Further Assurances.  The parties hereto shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Amendment and the consummation of the
transactions contemplated hereby.

10.Headings.  The headings of this Amendment are for convenience of reference
and shall not form part of, or affect the interpretation of, this Amendment.

11.Consent to Amendment.

 

i.

The Indenture Trustee, hereby certifies, as of the date hereof, that:

(i)pursuant to Section 4.04(m) of the Indenture, the Indenture Trustee is the
Note Registrar for the Registered Notes; and

(ii)no person other than the Noteholders listed on Appendix A hereto is
registered in the Note Register as a Noteholder.

 

ii.

Each Noteholder listed on a signature page hereto, through its undersigned
representative, hereby certifies, as of the date hereof, that:

(i)pursuant to Section 10.02 of the Indenture, such Noteholder is the holder of
the Notes listed on Appendix A hereto;

(ii)such Noteholder has not sold, pledged, assigned, transferred or otherwise
conveyed its interest in the Notes listed on Appendix A to any other Person; and

(iii)such Noteholder hereby consents to, authorizes and approves the execution
and delivery of this Amendment.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the day and year first above written.

 

ENOVA INTERNATIONAL INC.

 

 

By: /s/ Lisa M. Young

Name:   Lisa M. Young

Title:     Vice President

 

ENOVA FINANCE 5, LLC

 

 

By: /s/ Lisa M. Young

Name:   Lisa M. Young

Title:     Vice President

 

 

NETCREDIT LOAN SERVICES, LLC




By: /s/ Lisa M. Young

Name:   Lisa M. Young

Title:     Vice President

EFR 2016-1, LLC

By: /s/ Lisa M. Young

Name:   Lisa M. Young

Title:     Vice President

 




 

--------------------------------------------------------------------------------

 

BANKERS TRUST COMPANY, as Indenture Trustee and not in its individual capacity

 

By:/s/ Minda Barr

Name:   Minda Barr

Title:     Vice President

 


BANKERS TRUST COMPANY, as Securities Intermediary and not in its individual
capacity

 

By:/s/ Minda Barr

Name:   Minda Barr

Title:     Vice President




 

--------------------------------------------------------------------------------

 


FIRST ASSOCIATES LOAN SERVICING, LLC, as Verification Agent

 

By: /s/ Laurence Chiavaro

Name:  Laurence Chiavaro

Title:    Executive Vice President



 

--------------------------------------------------------------------------------

JEFFERIES FUNDING LLC, as Administrative Agent, as an Initial Term Note Holder
and as a Variable Funding Note Noteholder

 

By:/s/ Robert J. Welch

Name:   Robert J. Welch

Title:     Director

 




 

--------------------------------------------------------------------------------

WF 18, LLC, as an Initial Term Note Holder and as a Variable Funding Note
Noteholder

 

By:/s/ Patrick Lo

Name:   Patrick Lo

Title:     Managing Partner

 




 

--------------------------------------------------------------------------------

Drawbridge Special Opportunities Fund LP, as an Initial Term Note Holder and as
a Variable Funding Note Noteholder

By: Drawbridge Special Opportunities GP LLC, its General Partner

 

 

By:/s/ Constantine M. Dakolias

Name:   Constantine M. Dakolias

Title:     President

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

SCHEDULE OF NOTEHOLDERS & NOTES

Noteholder

Variable Funding Note

Outstanding Amount of Initial Term Note

Outstanding Amount of Other Term Notes

Jefferies Funding LLC

$***

$***

$***

WF 18, LLC

$***

$***

$***

Drawbridge Special Opportunities Fund LP

$***

$***

$***

Total

$10,200,000

$55,599,264

$41,615,062

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[Insert Daily Data File]

 